MEMORANDUM**
Paulino Flores-Delgado appeals the 41-month sentence imposed following his guilty plea conviction for being an alien found in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We conclude from the district court’s comments at Flores-Delgado’s sentencing hearing that there is “a reasonable probability that he would have received a different sentence had the district judge known that the sentencing guidelines were advisory.” See United States v. Ameline, 409 F.3d 1073, 1078 (9th Cir.2005) (en banc). Accordingly, we vacate Flores-Delgado’s sentence and remand for resentencing. See United States v. Beaudion, 416 F.3d 965, 970 (9th Cir.2005).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.